Citation Nr: 1534840	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dental problems, claimed as loss of teeth, to include as secondary to service-connected diabetes mellitus, type II (a dental condition).  

2.  Entitlement to service connection for deep vein thrombosis (DVT), to include as due to service-connected disabilities.  

3.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder and major depressive disorder.  

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Phoenix, Arizona, respectively.  

The Board denied the appeal of the dental issue in a September 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued a decision in which it vacated the Board's decision on the dental issue and remanded the matter for further proceedings consistent with its decision.  The Court agreed with the Secretary of Veterans' Affairs, who requested remand, that the Board had not considered a secondary service connection theory of entitlement.  

A June 2015 Decision Review Officer (DRO) Conference Report documents the Veteran's assertion that he is unemployable due to his service-connected psychiatric disabilities.  Hence, entitlement to a TDIU has been raised in the context of his appeal of the initial rating assigned for his psychiatric disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In June 2013, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

All issues other than the dental issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current periodontal disease was caused by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for periodontal disease have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; a theory of entitlement referred to as "secondary service connection."  38 C.F.R. § 3.310(a) (2015).  

Service connection has been established for diabetes mellitus, effective in November 2003.  

In an October 2010 letter, Dr. "H.K.S." stated that the Veteran presented to his office with moderate to advanced periodontitis and noted that the Veteran is a diabetic.  Dr. H.K.S. stated that is diabetes has certainly contributed to his periodontal condition.  VA afforded the Veteran a dental compensation and pension (C&P) examination in February 2011.  The examiner stated that it is known that diabetes is a contributing factor to periodontal disease but there is no direct cause and effect.  The examiner said that he could not resolve the issue of whether the Veteran's periodontal disease was related to his diabetes without resort to speculation because "we see many people with Diabetes who do not have periodontal disease and we see many people with diabetes, do not have periodontal disease."  

It is clear that the Veteran has the current disability.  The inservice element is satisfied by his service-connected diabetes.  Both medical opinions establish that diabetes is a known contributor to periodontal disease.  Although the VA could not offer an opinion, Dr. H.K.S. provided a non-speculative positive opinion.  The medical evidence of record is sufficient for the Board to find that the nexus element is met.  While Dr. H.K.S.'s opinion refers to the Veteran's diabetes contributing to his periodontal disease and the VA examiner referred to no direct cause and effect, the Board finds the evidence sufficient to establish that the proximate cause of the Veteran's periodontal disease is his diabetes mellitus.  Hence, the appeal must be granted.  

ORDER

Service connection for periodontal disease, to include resulting loss of teeth, is granted.  


REMAND

In a June 2012 rating decision, the AOJ granted service connection for depressive disorder and assigned an initial disability rating of 30 percent.  

In June 2013, within one year of the June 2012 rating decision, the Veteran filed a Notice of Disagreement with that rating.   In October 2014, he filed a claim of entitlement to service connection for PTSD.  

In response, the AOJ issued a rating decision in April 2015 stating that the rating for PTSD and major depressive disorder, currently rated 30 percent, was continued.  That rating decision changed the description of the disability to include PTSD and major depressive disorder, where previously the description did not include PTSD.  

In June 2015, the AOJ issued a Statement of the Case, noting the September 2013 Notice of Disagreement.  In his July 2015 VA Form 9 Substantive Appeal, the Veteran pointed to the June 2015 DRO Conference Report for statements that he was unemployed, in part due to his service-connected psychiatric disability.  

VA provided an examination with regard to the Veteran's PTSD in April 2015.  Upon review of the DRO conference report and the raising of the TDIU issue, the Board requires additional medical evidence to adjudicate the appeal as to the psychiatric disability rating and TDIU.  Hence, a remand is required.  

In an August 2014 rating decision, the AOJ denied a compensable disability rating for bilateral hearing loss and denied service connection for DVT as secondary to service-connected diabetes mellitus.  Later that month, the AOJ received a Notice of Disagreement with the disability rating assigned for bilateral hearing loss and the denial of service connection for DVT.  The June 2015 DRO Conference Report notes that the Veteran briefly discussed that Notice of Disagreement and was going to check to ensure that he had submitted all of the medical documents from his private treatment provider with regard to the DVT.  There is no indication that the disagreement has been resolved or that the AOJ has issued a statement of the case in response to the August 2014 notice of disagreement.  On remand, the AOJ must issue the statement of the case.  38 U.S.C.A. § 7105(d) (2014: Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination to determine the extent of disability resulting from PTSD and major depressive disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.   The examiner must specifically comment on the functional impairment caused solely by his PTSD and major depressive disorder.  

2.  Ensure that the Veteran is scheduled for an examination with regard to his physical service-connected disabilities, i.e., those service-connected disabilities other than PTSD and major depressive disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must comment on the functional impairment caused solely by his service-connected disabilities other than PTSD and major depressive disorder.  




3.  Furnish to the Veteran and his representative a statement of the case in response to his August 2013 Notice of Disagreement with the denial of a compensable disability rating for bilateral hearing loss and denial of service connection for DVT.  Return those issues to the Board only if the Veteran perfects his appeal to the Board.  

4.  Then, readjudicate the issue of entitlement to a disability rating higher than 30 percent for PTSD and major depressive disorder and adjudicate the issue of whether the Veteran is entitled to a TDIU.  If all benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


